Citation Nr: 1430505	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and the appellant's daughter




ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The appellant and her daughter testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is included on the Virtual VA paperless claims processing system.

This matter was remanded by the Board in May 2014 for further development.

The Virtual VA paperless claims processing system also contains a June 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  Documents contained on the Veterans Benefits Management System are duplicative of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the appellant's claim.

The Veteran passed away on December [redacted], 2007.  The appellant testified that the Veteran received treatment from the Tuskegee VA Medical Center (VAMC) and the Montgomery VAMC for years.  Of record are VA treatment records dated October to November 2007, and copies of some treatment records submitted by the Veteran or the appellant dated between April 2006 and November 2007.  On remand, the AOJ should obtain all of the Veteran's VA treatment records from the Tuskegee VAMC and Montgomery VAMC from 2006 to the Veteran's death.

The Veteran's death certificate lists the immediate cause of death as liver cancer.  The appellant contends that the Veteran's service-connected malaria, and specifically his years of quinine use, caused or contributed to the Veteran's death.  The appellant submitted a statement from the Veteran's treating VA nurse practitioner opining that malaria "can adverse[l]y affect diverse organ systems, including the heart and liver...so yes, there is the distinct possibility...and, even, probability of a connection between the initial infection and the later sympto[m]s of cardiac and hepatic involvement."  See December 2008 addendum to November 2007 VA Nurse Practitioner Note.

In its May 2014 remand, the Board found the VA nurse practitioner's opinion equivocal, and instructed the AOJ to obtain a medical opinion from a VA physician on whether the Veteran's service-connected malaria caused or substantially or materially contributed to his death.  In her May 2014 medical opinion, the VA physician repeatedly referred to the Veteran's cause of death as small cell lung cancer with metastases to the liver and bilateral adrenal glands.  Again, the only cause of death listed on the Veteran's death certificate is liver cancer.  The available VA treatment records dated in October and November 2007 note the Veteran's liver cancer diagnosis, but do not mention lung cancer except for one notation in a problem list.  See, e.g., VA treatment records printed on January 14, 2009 (problem list includes carcinoma of the lung); November 2007 Nurse Practitioner Note (problem list includes liver cancer with metastases).  On remand, the AOJ should obtain an addendum opinion from the May 2014 VA physician to clarify whether there were other cancer diagnoses and/or causes of the Veteran's death, and to address the opinion of record from the Veteran's treating VA nurse practitioner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all of the Veteran's VA treatment records from the Tuskegee VAMC and Montgomery VAMC from 2006 until the Veteran's death in 2007.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, and advise the appellant and her representative of the status of the Veteran's records.

2. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, the AOJ should obtain an addendum opinion from the May 2014 VA physician.  If the physician is no longer available, obtain an opinion from another physician with appropriate expertise to determine the nature and etiology of the cause(s) the Veteran's death.  The claims file, including a copy of this remand, must be made available to and reviewed by the physician.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder and any pertinent electronic records, the examiner is asked to respond to the following inquiries:

a) The physician should identify with specificity the cause(s) of the Veteran's death, as well as all cancer diagnoses, and identify where the cause and/or cancer is indicated in the evidence of record.

The physician should specifically address that the only cause of death listed on the Veteran's death certificate is liver cancer.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected malaria caused or contributed to the cause(s) of the Veteran's death?

The physician should specifically address the appellant's contentions that the Veteran suffered a flare-up of malaria at least once a year when the weather got warm, that the Veteran knew to take quinine for such flare-ups and they kept quinine on hand all the time, and that the Veteran's years of quinine use had some impact on his liver damage and/or cause of death.  See April 2014 videoconference hearing testimony; see also February 2006 claim (Veteran stated that he knew what to expect and often did not go to the doctor when he had a malaria attack, and that his malaria attacks would occur so often that the drugstores would give him the quinine tablets).

The physician should also specifically address the February 2008 opinion by the Veteran's treating VA nurse practitioner that malaria "can adverse[l]y affect diverse organ systems, including the heart and liver...so yes, there is the distinct possibility...and, even, probability of a connection between the initial infection and the later sympto[m]s of cardiac and hepatic involvement."  See December 2008 addendum to November 2007 VA Nurse Practitioner Note.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death was aggravated by the Veteran's service-connected malaria, to include years of quinine use?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death is otherwise related to the Veteran's military service?

The complete rationale for all opinions should be set forth.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, or literature, etc. relied upon in reaching his/her conclusions.

3. The AOJ should undertake any further development it deems necessary.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

